Citation Nr: 1525722	
Decision Date: 06/16/15    Archive Date: 06/26/15

DOCKET NO.  13-31 283A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for body pain and soreness, also claimed as fibromyalgia, secondary to service in the Southwest Asia theater of operations during the Gulf War Period.    

2.  Entitlement to service connection for a sleep disorder, also claimed as secondary to fibromyalgia or as secondary to service in the Southwest Asia theater of operations during the Gulf War Period.    


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Patricia Veresink


INTRODUCTION

The Veteran had active duty service from December 1977 to July 1992 and November 2001 to November 2002, including service in the Southwest Asia theater of operations during the Gulf War Period.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Upon preliminary review, the Board finds that further development is necessary before a decision on the merits may be made.  The Veteran was afforded a VA examination in February 2012.  The examiner did not diagnose fibromyalgia, but the examiner also did not address the Veteran's private medical records showing a history of fibromyalgia.  The Board finds that a VA examination is necessary to determine if the Veteran currently has fibromyalgia or if he had it at any point during the period on appeal.  If not, the examiner should address whether the Veteran's chronic complaints of body pain and soreness constitute an undiagnosed illness.  

The Veteran has asserted that his sleep disorder is secondary to his body pain and soreness, to fibromyalgia, or independently as an undiagnosed illness.  The examiner should address the Veteran's secondary claims.  

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file any outstanding VA treatment records.  All attempts to obtain these records should be documented in the claims file. 

2.  Notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).

3.  Afford the Veteran a VA examination regarding his claim for fibromyalgia or a disability manifested by chronic pain and soreness, as well as a sleep disorder.  The examiner should review the claims file, specifically the lay statements indicating joint pain and soreness on a regular basis and the September 2012 and December 2012 private treatment records showing alternating diagnoses of fibromyalgia and myalgias.  The examiner should then answer the following:

a.) Does the evidence support a current diagnosis of fibromyalgia or a diagnosis of fibromyalgia at any point during the period on appeal?  

b.) Does the evidence support a current diagnosis of any other disability in connection with his complaints of pain and soreness?  

c.)  As to any pertinent diagnosed disability other than fibromyalgia, is it at least as likely as not (a 50% or higher degree of probability) that such disability was manifested during service or is otherwise causally related to the Veteran's service?

d.)  Does the Veteran suffer from any signs or symptoms of muscle or joint pain or soreness that are not attributable to any medically diagnosed disability?  

e.)  Does the Veteran have a diagnosed sleep disorder?

f.)  Is it at least as likely as not (a 50% or higher degree of probability) that any diagnosed sleep disorder manifest during service or is it causally or etiologically related to service?  

g.)  In the alternative, is it at least as likely as not (a 50% or higher degree of probability) that any diagnosed sleep disorder is causally or etiologically related to or aggravated by a service-connected disability, to include any diagnosis of fibromyalgia?

h.)  Does the Veteran suffer from any signs or symptoms of a sleep disorder that are not attributable to any medically diagnosed disability?

A complete rationale for any opinion offered should be provided.   

4.  After completion of the above and any other development deemed necessary, review the expanded record and determine if service connection is warranted.  If the claims remain denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




